PER CURIAM.
Writ granted and made peremptory.
Defendant’s exception of lack of subject matter jurisdiction raised the issue of whether plaintiff, who was injured in an accident which occurred in North Carolina while employed by a Florida corporation, is entitled to benefits under the Louisiana Workers Compensation Law. R.S. 23:1035.1. The issue was never tried because the trial court overruled the exception without a hearing and refused to reconsider the issue at trial. Although defendant was allowed to make a proffer at trial, plaintiff did not have reason or opportunity to offer evidence in support of the applicability of the Louisiana law because the ruling of the trial court was in his favor.
The evidence in the record is, therefore, insufficient to adjudicate the issue. Accordingly, the judgment of the court of appeal reversing the judgment of the district court and sustaining defendant’s exception is reversed, and the case is remanded to the district court for the taking of additional evidence on the issue of applicability of the Louisiana Workers Compensation Law.
LEMMON, J., concurs with reasons.